Exhibit 6190 Agronomy Road, 6th Floor Vancouver, B.C. V6T 1Z3 Tel: 604-677-6905 Fax: 604-677-6915 FOR IMMEDIATE RELEASENASDAQ: CRMETSX: COM CARDIOME REPORTS THIRD QUARTER RESULTS Vancouver, Canada, November 14, 2008 - Cardiome Pharma Corp. (NASDAQ: CRME / TSX: COM) today reported financial results for the third quarter ended September 30, 2008.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting Principles (Canadian GAAP).At close of business on September 30, 2008, the exchange rate was CAD$1.00US$0.9397. Results of Operations We recorded a net loss of $11.7 million ($0.18 per common share) for the three months ended September 30, 2008 (“Q3-2008”), compared to a net loss of $31.6 million ($0.50 per common share) for the three months ended September 30, 2007 (“Q3-2007”).The decrease in net loss for the current quarter as compared to the same period in 2007 was largely due to a foreign exchange gain recognized in Q3-2008, relative to a significant foreign exchange loss recognized in Q3-2007.A decrease in research and development expenditures also contributed to the decrease in net loss. Revenue for Q3-2008 was $0.5 million, a decrease of $0.5 million from $1.0 million in Q3-2007. Research and development expenditures were $8.4 million for Q3-2008, compared to $15.0 million for Q3-2007.The decrease of $6.6 million was primarily due to the completion of the Phase 2b trial for vernakalant (oral) in the quarter, partially offset by increased costs for vernakalant (iv) relating to the ongoing Phase 3 European comparator study.General and administration expenses were $4.8 million in Q3-2008 compared to $4.2 million in Q3-2007.The increase of $0.6 million was due to increased legal and consulting costs relating to the Company’s ongoing strategic process.Amortization was $0.9 million for Q3-2008 compared to $1.0 million for Q3-2007.Interest and other income was $0.2 million for Q3-2008 compared to $1.1 million for Q3-2007.Foreign exchange gain was $1.7 million for Q3-2008 compared to a loss of $13.4 million in Q3-2007.Foreign exchange gains and losses are primarily attributable to the translation of U.S. and euro denominated net monetary assets into Canadian dollars for reporting purposes at period end. Stock-based compensation, a non-cash item included in operating expenses, decreased to $0.5 million for Q3-2008, as compared to $1.6 million for Q3-2007. Liquidity and Outstanding Share Capital At
